MEMORANDUM **
This is a petition for review from the denial of petitioner’s motion to reopen removal proceedings.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s second motion to reopen filed more than 35 months after the BIA’s final order of removal because the motion to reopen was untimely and numerically barred, and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.